In a matrimonial action in which the parties were divorced by a judgment dated December 9, 1986, the defendant former husband appeals from an order of the Supreme Court, Nassau County (Morrison, J.), dated June 18, 1991, which denied his motion to correct or modify the ninth decretal paragraph of the judgment of divorce, which grants the former wife 50% of his entire pension, rather than 50% of the portion thereof which allegedly constitutes marital property.
Ordered that the order is affirmed, with costs.
The trial court on this motion to correct the judgment *864pursuant to CPLR 5019 (a) did not have revisory or appellate jurisdiction to correct the purported error, as the proposed amendment would have affected a substantial right of the former wife (see, Blaustein v Blaustein, 145 AD2d 591, 592). Additionally, the error alleged by the appellant does not constitute grounds for relief under either CPLR 5015, or pursuant to the court’s inherent power to exercise control over its judgments (see, Matter of McKenna v County of Nassau, 61 NY2d 739). Mangano, P. J., Balletta, Eiber and Ritter, JJ., concur.